DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Amendment filed on December 23, 2020.
Claims 1, 9-10, and 17 have been amended, and are hereby entered.
Claims 1, 3-15, and 17-20 are currently pending, and have been examined.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone conversation with Jason Webb on February 11, 2021.
The application has been amended as follows:
Claim 17. A computerized payment interface system operating over a computerized network, comprising:
a. an active payment icon that is not a payment interface and is displayed separate from any payment interface associated with particular payment obligations, wherein the active payment icon includes a link to a custom computerized payment 
b. a payment processing system including at least one processor;
c. a custom interactive user interface functionally coupled to the payment processing system and that is activated on selection of an active payment icon such that machine-readable information regarding the specific payment is displayed by the custom interactive user interface together with interactive user interface payment tools; and
d. an icon generating module that automatically generates active payment icons associated with different specific payment obligations.

Response to Arguments
The Applicant’s arguments and amendments have overcome the 101, 102, and 103 rejection(s), therefore the Examiner has withdrawn the 101, 102, and 103 rejection(s).

Allowable Subject Matter
Claims 1, 3-15, and 17-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record does not recite providing, to a user through a display device but not as part of a display of a payment interface, an active payment icon associated with a particular payment obligation, wherein the active payment icon that is a software object stored within a hardware storage device of the display device.  The Examiner finds persuasive, the Applicants arguments set forth in the Applicant remarks filed on December 23, 2020 as to how the amended claims distinguish over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLA HUDSON whose telephone number is (571)272-1063.  The examiner can normally be reached on M-F 8:30 a.m. - 4:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.H./Examiner, Art Unit 3694                                                                                                                                                                                                        

/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694